UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):August 30, 2011 Commission File Number 333-161795 FOREX INTERNATIONAL TRADING CORP. (Exact name of small business issuer as specified in its charter) Nevada 27-0603137 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 49 Front Street, Suite 206 Rockville Centre, New York 11570 (Address of principal executive offices) 888-333-8075 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): /_/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) /_/ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) /_/ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) /_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02Results of Operations and Financial Condition Item 7.01Regulation FD Disclosure On August 30, 2011, Forex International Trading Corp. (“Forex”) will be hosting a conference call after the close of the market today at 4:15 p.m. (EDT) to discuss its second quarter financials for fiscal 2011 as well as Forex's business outlook for the remainder of the year. The call will be open to all shareholders and interested parties.This conference call will be available by dialing +1 (312) 878-3074. The conference ID number is 555-864-886.A copy of the presentation by Darren Dunckel, CEO of Forex, is attached hereto as Exhibit99.1. The information contained in this Current Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits Exhibit NumberDescription Conference Call Presentation provided by Darren Dunckel, CEO of Forex International Trading Corp. SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FOREX INTERNATIONAL TRADING CORP. By: /s/Darren C. Dunckel Name:Darren C. Dunckel CEO, President, CFO, Treasurer and Director Date: August 30, 2011 2
